- | MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité‘ Travail Progrès

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

CAHIER DE CHARGES PARTICULIER

Relatif à la Convention d'Aménagement et de Transformation conclue entre là
République du congo et la Société SINO CONGO FORET, pour la mise en valeur
des Unités Forestières d'Exploitation Cotovindou, Tsinguidi, Létili, Ingoumina-Letait
et Gouongo situées respectivement dans les Unités Forestières d'Aménagement
Sud 2 (Kayes), Sud 5 (Mossendjo), Sud 7 (Bambama) et Sud 8 (Sibitij .

Article premier : L'organigramme général de la société, joint en annexe, se présente 3€
la manière suivante :

- un Président Directeur Général
une Direction Générale

tion Générale comprend

un Secrétariat
- un Service de contrôle de gestion
- une Direction Administrative et du Personnel
- une Direction Technique
- une Direction Financière et Comptable

La Direction Administrative et du personnel comprend
: - un Service Administratif et Juridique
- un Service du Personnel et de solde
- un Service de Transit
un Service des Relations Publiques
La Direction Financière et Comptable comprend

- un service de comptable
- un service finances

La Direction technique comprend

- un Service exploitation des forêts
- un Service transformation

- un Service approvisionnement, maintenance et production énergiques

- un Service commercial et marketing F

Article 2 : La Société s'engage à recruter des diplômés sans emplois en foresterie
Article 3: La Société s'engage, à qualification, compétence et expérience égales. à
recruter en priorité les travailleurs etles cadres de nationalité congolaise

La société s'engage en outre à financer la formation des travailleurs, à travers
l'organisation des stages au niveau local ou à l'étranger.

A cet effet, la/Société doit faire parvenir, chaque année. à la Direction Gérérale de
l'Economie Forestière, le programme de formation:

Article 4: La Société s'engage à construire, pour ses travailleurs, des bases-vies. en
matériaux durables selon les normes d'urbanisme, comprenant :

- une infirmerie :

- un économat ;

- une école ;

- un système d'adduction d'eau potable ;

- une case de passage équipée et meublée pour les agents des eaux et foré:s, seler
un plan à définir avec la Direction Générale de l'Economie Forestière.

Les bases-vies devront être électrifiées et dotées d'une antenne parabolique.

La Société s'engage également à appuyer les populations et à développer les actu
agro-pastorales autour des bases-vies

Article 5 : Le montant des investissements se chiffre à F CFA 10.357.868.60€ do: =
CFA 7.392.000.000 d'investissements prévisionnels, définis en fonction des oE
atteindre, aussi bien en matière de production de grumes que de transf:-ma:c
industrielle de bois, sur une période de 5 ans, et FCFA 2.965 868.605 d'investisi2m.
déjà réalisés

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6 : Le calendrier technique de production et de transformation des.grumes :=
présente comme suit e

Unité Forestière d'Exploitation Gouongo

Unité : m° x
Année] 2006 2007 2008 2009 2010
Désignation ï
Production | Füts 11.400 61.570 114.000 114.000 114900.
grume Volume Î _ L
! commercial 7.980 | 43.099) 80.000
| Grumes export -i 6.465 12.000
[Grumes entrées -T 36634 51.000
déroulage !
| Grumes entrées usine - - 17.000
| sciage i l

Unité Forestière d'Exploitation Ingoumina-Lelali

.Unité : m°
Année 2007 | 2008 2009 2010 2011
nation cs s

Production 5
grume Füts 48.444 72.496 |: 72.496|: 72.496 72.496

Volume

commercial 33.911 57.647 50.647 | 50.647 50.647
Grumes export * 5.087 7.612 7.612 l 7.612 7.612
Grumes entrées sciage 24.500 32.308 32.308 32.308 32.308
Grumes entrées usine 4.324 10.727 10.727 10.727 10.727
déroulage :

Unité Forestière d'Exploitation Letili

Unité : m° J u :
Année] 2006 2007 2008 2009 ‘| 2010 |
Désignation |
Production = - 71.428 71.428 71.428 |
grume  |Füts |
Volume - - 50.000 50.000 50.000
commercial “ |
-|- 7.500 7.500 7.500 |
Grumes export j
Grumes entrée - - 35.700 35.700 35.700
déroulage |
Grumes entrée usine - = 6.800 6.800 6.800
sciage |

Unité Forestière d'Exploitation Tsinguidi

Unité :m°
Année 2006 2007 2008 2009 2010  ;
Désignation
Production 5 : î
grume Füts 8.571 8.571 8.571 8.571 B:57# ;
Volume S
commercial 6.000 6.000 6.000 6.000 6.000.
Grumes export 900 900 900 900 900
Grumes entrée usine
déroulage 5.100 5.100 5.100 5.100 5.100
-3- *
Unité Forestière d'Exploitation Cotovindou

7 Unité: m° = A
{ Année] 2006 j 2007 | 2008 2009 2010
D. "+ L ‘ | | L4
i Désignation i |
‘Production 26434) 69005] 69005 |
; grume | Fûts Î (
| | Vêlume 18504] 48.304] 48.304|
! commercial : à É et =
! 2776,  7246| 7.246 2461 246
: Grumes export i il l i D
! Grumes entrées 13012] 33.810 | 33 <u] 33910) 33816
i déroulage Vas ! 4. =
| Grumes entrée usine de 2716 7.148 : 7.148;
[sciage ha É ei ==

Production placages/Unité de déroulage ex Sidetra

Unité : m°

f 7 Année 2006 12007 12008 [2009 2010

| Chañtier Î | !

Ngouongo | 36634} 51000! 51.000. =525
| Ë

Ingoumina-Lelai 41324 10.727] 10727| 10727] :9727

Total entrée usine 4.324 47.361 61.727 L 61.727! €

È mn + * 5 PARENTS es

1 Production placages ï 2.162 ï 23.681 : 30 864 30 86:

Production placages/Unité de déroulage ex Sonatrab

u 3

FES Année [2006 2007 2008 2009 [

! Chantier : Î | |

| Tsinguidi Ï 5.100 5.100 5.100 5.100
Letilr = 35.700 35.700
Cotovindou | 130121 3390) 33910 33.910

2: H ] | _

. Total entrée usine 181121 39.010 | 74.710 747101 7471:

| l 1

Production placages T7 d'os8 - - 19605 ‘47355 3538 27.

COR TT RE En, 0,»

- Production Contre-plaqué

Année | 2006 2007 2008 2009 2010 ;
| Désignati j
ésignation Ha

Tsinguidi - 10.125 | 10.125

Production sciages/Unité de Sibiti

Unité : m°

ï et Année | 2006 2007 2008 | 2009 | 2010
ï i
Chantier > — ï

Ingoumina Lelali = 24.500| 32308] 32308| 32.308 |
Ngouongo = =] 17.000] 17000] 17000!
Letilr = = 6.800 6.800 6 800 :
? Total entrée usine = 24500! 56108] 56108] 66108
; Production Û Hinides 7.350 | 12.781 5
| sciages

| Séchés 6.857
! l j

Production sciages/Unité de Pointe-Noire

Unité : m°
| Année 2006 2007 2008 2009 2010 ©
| Chantier de | a.
[ Cotovindou 2.717 7.148 7.148 7348: 7°4
l ! i =
? Total entrée usine 2717 7.148] * 7.148; TE
î _—— : RUES LNERRE A
| Production scrages 815 2.502 : 2502 : > se
{Humides

NB : S'agissant de la production des grumes, le volume commercialisable est es
70% du volume fûts. ï4
Après l'adoption des plans d'aménagement durable des différentes superficies fore:|
concédées, des nouvelles prévisions de production seront établies ainsi qu'un ncive
calendrier de production.

Article 7 : La coupe annuelle sera de préférence d'un seul tenant Toutefois, elle pour zit
être repartie en un ou plusieurs tenants dans les zones d'exploitation difficile, telles c 2
les montagnes ou les marécages

Article 8: Le taux retenu pour le calcul de la taxe forestière est fixé par un
réglementaire. ‘

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont celles
indiquées par les textes réglementaires en matière forestière en vigueur

Article 10 Les diamètres minima d'abattage sont ceux fixés dans les 1ex
réglementaires en matière forestière en vigueur

Article 11. La c'eation des infrastructures routières dans les Unités Fee
d'Exploitatio:. ne devra nullement donner leu à l'installauon anarchique des 1 à
Campements plus ou moins permanents. dont les habitants sont souvent reena
feux de Dro: ise et ïes dégâts sur les écosystèmes foresuers. teis à
anarChiques le braconnage etc

Toutefois, lorsque la nécessité se fera sentir. l'installation de nouveaux v:
campements le long des routes et pistes forestières ne pourra avoir leu 3
l'autorisation de l'Administration des Eaux et Forêts, aprés une étude d'impact sur le
milieu, conjointement menée avec les autorités locales.

Article 12 : Les activités agro-pastorales seront entreprises aütour des bases.
travailleurs, afin de contrôler les défrichements et d'assurer une utilisation rationr
terres +

Ces acuvitës seront réalisées suivant des plans approuvées par les  D-acon:
Dépariementalés de l'Economie Forestière du Kouilou, du Niari et de la Lékou=oe &
veilleront au suivi et au contrôle de leur mise en œuvre

Après l'adoption des plans d'aménagement cités à l'article 12 de la conveti ce
acuvites agropastorales ne seronl menées que dans les series d amëna: >
dans le cadre du zonage des Unités Foresuières d'Exploitation concernées

Article 13 : La société s'engage, conformément aux dispositions de l'aricie 2
convention, à livrer le matériel et à réaliser les travaux ci-après, au profit des coll
et populations locales et de l'Administration Forestière: :

1)- Contribution au développement socio-économique des Départements de la
Lékoumou et du Niari

1:1.-) Département de la Lékoumou
En permanence

- entretien des tronçons routiers

+ Mbaka-Komono ;
+  Mapati -Loyo -Zanaga,
*__ ngoumna-Boukolo re

+ Foumiture, chaque apnée. de sx mille: tres de gasol à la Préfecture et au Consei
Déparomental, soit trois tres de gasoil par Institution +

Fourniture, chaque année de médicaments aux Centres de santé intégré ce
Naoneka ét Kingani, à hauteur de F CFA Wois milions par centre

(Année 2007
Ztimece

= Coninbution à le réhabilitation de Fhotel de 1a Préfecture à hautsur de F CFA ein
millions. 2

45 timestre

—_ Livraison de cinquante mêtre cubes de bois débiés pour la réhabilitation de Fête:
de là préfecture els confection des tables et chaises.

Annee 2008
2° timeetre

=" Réhebiitation de Mopital de base de Zanaça, à hauteur de FCFA dix milians.

Livraison de deux cent tables-bancs à la Préfecture.
Censisuelion d'un puit d'eau au vilage Mbila (Mvekala)
Année 2008
2 uimestee
= Livraison meux cent blez-bencs à La Préfecture -

= Réhébiitafion de deux écoles primaire de Zanaga. à hauteur dé 1rois mao: »

Livraison: de deux cont tables-bencs à la Préfecture
12:) Département du Niari
En permanonce

Laraison. chaque année, de ang mile ftres de gesoil à la Rtéfecture et au Ce- se
Départemental, soi deux mille cing cent res par institution

-_ Fournitirre, chaque année, des produits pharmaceutiques dans les centres de santé
intégrés de Tsinguidi et Vouka, et au dispensaire de Mayoko Centre, à hauteur de
FCFA deux millions par localité ;

- Réhabilitation et entretien de la piste agricole Mayoko-Mbinda-Lekoko.

Année 2007
3° trimestre

- Construction de quatre puits d'eau avec installation d'un système de pompage
mécanique, dont deux à Mayoko Centre et deux à Mayoko gare ;

Année 2008
1 trimestre

- Construction de deux puits d'eau avec installation d'un système de pompage
mécanique à Vouka ;

Réhabilitation du Centre de sänté intégré de Mbinda, à hauteur de FCFA cinc
millions :

3° trimestre

- Réhabilitation du centre de santé intégré de Vouka, à hauteur de FCFA
millions.

Année 2009

1* timestre

Réhabilitation de l'école primaire de Vouka, à hauteur de FCFA trois millions
3° trimestre CS
Livraison de cent cinquante tables-bancs à la Préfecture
Année 2010 Fe 2
1" trimestre
- Livraison de cent cinquante tables-bancs à la préfecture.
2.- Contribution à l'équipement de l'Administration Forestière
En permanence

Livraison, chaque année, de deux mille litres de gasoil aux Direstic=s
Départementales de la Lékoumou et du Pool, soit mille litrek par Direction

5.

Année 2007

2° trimestre

-_ Achèvement des bureaux de la Direction Départementale de l'Economie Forestière
de la Lékoumou, à hauteur de FCFA vingt millions :

4° trimestre

- Livraison du mobilier de bureau en bois à la Direction Départementale de
l'Economie Forestière de la Lékoumou, suivant une lettre de commande au
Directeur Général de l'Economie Forestière, à hauteur de FCFA deux millions

Année 2008

2£ trimestre

- Construction du bâtiment abritant les bureaux de la Brigade de l'Econor =

Forestière de Zanaga et du logement du chef de Brigade à hauteur de FCFA quin:
millions. 7

Année 2009

2° trimestre

- Construction du logement du Directeur Départemental de l'Economie Foresugre 5
la Lékoumou, à hauteur de FCFA quinze millions.

Article 14 2S dispositions du présent cahier de charges particuher üc
obligatoirement être exécutées par la société, conformément à l'article 72 de :a &
n° 16-2000 du 20 novembre 2000 portant code forestier.

Fait à Brazzaville, le 05 octobre 2oue

Pour la Société, Pour le Gouvernement,

Le Directeur Général,

sus :

XU GONGDE

Le Ministre de l'Economie Forestière
et de l'Environnement, À

